Title: Enclosure: [Regulations Concerning Military Clothing and Equipment], [23 April 1800]
From: North, William
To: Hamilton, Alexander


The establishment with respect to Officers, nonComd Officers, Musicians, & Privates is designated by Law; and Instructions have been given respecting this point. If a Corps has not the Officers & men that the Law by which it was raised or exists, intended it should have, the deficiency must be noted in the wanting to complete.
The Wanting to Complete with respect to Clothing Arms accoutrements &c &c does not go to the whole number which should form the Corps if it was complete—but to those only who are actually in the Corps—it is the nonComd Officers & men who belong to the Reg~ or Corps, not those who do not, nor perhaps ever will, who are to be supplied. The strange calculations which have appeared in some of the Inspection returns has rendered this explanation necessary.
Each Officer, whether he serves on horseback or foot, whether he belongs to the military or Civil Staff of the Army, is to wear a sword. The Platoon Officers of Infantry are also to carry espontoons, which, as they will be furnished by the United States, are to be accounted for in the Inspection returns with the other articles of public property. Cadets, Sergeants Major, Quarter Master sergeants, Senior & Junior Musicians are to be furnished with a Sword, Sword belt, & Scabbard each. Cadets, Serjeants major, Qtr master serjeants, Sergeants, Corporals, Artifficers & privates are each to carry a Musket, with bayonet, bayonet belt & scabbord, cartridge box & belt, 3 spare flints, a Screw driver, a gun worm, a brush & picker, to be attached to the cartridge box belt, a Knapsack, haversack, a Canteen.
Each Musician is to be furnished with a Knapsack a haversack, & a Canteen—each Drummer with a drum, with sling, or Carriage, & sticks complete & Drum Case, each fifer with a fife & fife case sling or carriage complete.
Each Non Commissioned Officer, including cadets, musician artificer & private, is allowed Yearly a hat, a Cockaid with an eagle, 1 Coat, 1 Vest, 2 pairs of woolen, 2 pair of linen overalls, 4 pairs shoes, 4 Shirts, 4 pair of Socks, 1 Blanket, one stock & clasp, & one pair of buckles.
To every Lt. Col. Comdr. of a Reg. there is allowed one large Marquee and one small tent for his attendants.
To each Major is allowed a marquee of a smaller size.
To each captain Commanding a Company a wall tent.
To the Lieutenants in a Company a wall tent.
To the Adjutant a wall tent.
To the Paymaster a wall tent.
To the Qtr Master a wall tent.
To the Surgeon of a Reg~ a wall tent.
To each mate belonging to a Regt. a wall tent.
To the Serg Major & Qtr. Master of each batalln a common tent.
To every two cadets, a common tent.
To the Senior musicians a common tent.
To the 1st and 2nd Serg of a Company a common tent.
To the other sergts of a Company a common tent.

To the Corporals of a Company a common tent.
To every five private soldiers including artificers or Musicians a common tent.
& to every tent a Sett of tent poles & pins & pin bag.
To each Reg~ a prison tent.
To each Battalion a regimental Colour is allowed.
To each Battalion twelve camp Colours.
To each Marquee and tent a camp kettle with a case & wooden bowl. To every Non Commissioned Officer musician & Private a trencher or wooden plate.
To every tent occupied by private soldiers a spade and an axe each with a sling, to every section of a Company a pick axe with a sling.
On a march, the spade, axe, pick axe, camp kettle, bowls & trencher and tent pins are to be carried by the soldiers & not on the waggons.
To each Lt. Colo Comdd a Reg~ & each Major Comdg. a battalion, To each pay master, Qtr Master and adjutant, and to each Capt. or Officer commanding a Company an Orderly book, a book containing the articles of war, a book containing the regulations for the army, and an account book. To each surgeon & mate an account book. To each adjutant & Serg~ Major a book for details, & to each non Comd Officer & Private a small book.
To each Qtr M Sergeant a book for rects and deliveries to the battaln.
To each Field & Staff Officer, to the Officers of a company, & to the non Comd Staff of a Batallion half a quire of paper pr month. To each Quarter Master for the use of the reg ~ two papers of Ink powder, one hundred quills & ¼ lb wafers pr month and no other articles of Stationary.
Straw
To every non Commissioned Officer & Musician, artificer and private Soldier there is allowed a bundle of Straw weighing twenty pounds, every ten days whether in Camp or Quarters. Bed sacks will be provided by the Commanding Officers of Companies at the expense of the Soldiers for whose use they are furnished.
When forage is furnished by the public a ration shall consist of fourteen pounds of old hay, or 21 lt of New hay, eight quarts of oats, & Seven pounds of Straw.
